FILED
                             NOT FOR PUBLICATION                             MAR 19 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL R. FLETCHER,                              No. 10-56328

               Plaintiff - Appellant,             D.C. No. 2:10-cv-02268-DDP-
                                                  FFM
  v.

STATE OF MISSOURI; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Michael R. Fletcher, an attorney, appeals pro se from the district court’s

judgment dismissing his action alleging various federal and state causes of action

in connection with his suspension from the practice of law in the state of Missouri


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Fletcher’s
request for oral argument is denied.
and in the federal district court for the Western District of Missouri. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Zuress v. Donley, 606

F.3d 1249, 1252 (9th Cir. 2010) (lack of subject matter jurisdiction);

Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)

(lack of personal jurisdiction). We affirm.

      The district court properly determined that the Federal Tort Claims Act

(“FTCA”) governs Fletcher’s tort claims against the federal defendants, substituted

the United States as defendant, and dismissed these claims because Fletcher failed

to file an administrative claim before filing suit. See Osborn v. Haley, 549 U.S.

225, 229-30 (2007) (where federal employee is sued for wrongful or negligent

conduct and U.S. Attorney General certifies that employee was acting within scope

of employment, United States is substituted as defendant, and litigation becomes

governed by FTCA); Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000)

(requirement that party file administrative claim before filing action under FTCA is

jurisdictional). Contrary to Fletcher’s contentions, the district court did not abuse

its discretion in declining to hold an evidentiary hearing because “the certification,

the pleadings, the affidavits, and . . . supporting documentary evidence d[id] not

reveal an issue of material fact.” Kashin v. Kent, 457 F.3d 1033, 1043 (9th Cir.




                                           2                                    10-56328
2006) (citation and internal quotation marks omitted) (reviewing for an abuse of

discretion).

      The district court properly dismissed Fletcher’s constitutional claims against

the federal judge defendants for lack of personal jurisdiction because Fletcher

failed to establish that either general or specific personal jurisdiction existed over

them. See Schwarzenegger, 374 F.3d at 800-03 (discussing requirements for a

district court sitting in California to exercise personal jurisdiction over a

nonresident defendant). Contrary to Fletcher’s contentions, the federal defendants

did not waive their personal jurisdiction defense. See Am. Ass’n of Naturopathic

Physicians v. Hayhurst, 227 F.3d 1104, 1106-07 (9th Cir. 2000) (discussing

circumstances in which personal jurisdiction defense is waived).

      The district court properly dismissed Fletcher’s breach of contract claim

against the federal defendants for lack of jurisdiction in light of the damages

sought in the operative complaint. See Hewitt v. Grabicki, 794 F.2d 1373, 1382

(9th Cir. 1986) (“The Tucker Act . . . grants exclusive jurisdiction of contract

claims against the government for over $10,000 to the Claims Court.”).

      The district court properly dismissed Fletcher’s claims against the Missouri

state defendants because Fletcher impermissibly sought to overturn the Missouri

Supreme Court’s disciplinary actions against him. See D.C. Court of Appeals v.


                                            3                                      10-56328
Feldman, 460 U.S. 462, 482 n.16 (1983) (“‘[O]rders of a state court relating to the

admission, discipline, and disbarment of members of its bar may be reviewed only

by the Supreme Court of the United States on certiorari to the state court, and not

by means of an original action in a lower federal court.’” (quoting MacKay v.

Nesbett, 412 F.2d 846, 846 (9th Cir. 1969) (per curiam)) (alteration in original));

Mothershed v. Justices of the Supreme Court, 410 F.3d 602, 607 (9th Cir. 2005)

(district court lacked subject matter jurisdiction to review plaintiff’s Oklahoma

state bar disciplinary proceedings).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Fletcher’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          4                                    10-56328